Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 08/18/2021, wherein claims 1, 8, 22 have been amended, and claims 2, 3, 7, 18 have been cancelled.
Claims 1-9, 18, 19, 22 are examined herein on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "benzyl benzoate" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite benzyl benzoate present in the composition.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 4, 5, 6, 9, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfizer Inc. (Depo®Testosterone Brochure, April 13, 2015, PTO-1449), in view of Bardani (US 20120076855, PTO-892 of record), and in view of Remington (The 
Depo®Testosterone Brochure discloses a composition for injection comprising testosterone cypionate, cottonseed oil, benzyl alcohol, benzyl benzoate. It is disclosed that each mL of the 200 mg/mL Depo®Testosterone testosterone cypionate injection contains testosterone cypionate, 200 mg; benzyl benzoate, 0.2 mL (d = 1.118, 223.6 mg); benzyl alcohol added as preservative 9.45 mg; cottonseed oil, 560 mg.
Pfizer Inc. does not teach the amount of benzyl alcohol in the composition as 15 mg/ml to 30 mg/mL as in instant claims 1, 22.
Pfizer Inc. does not specifically teach that the composition is sterilized.
Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7; abstract. It is taught that the preservative benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e the amount of benzyl alcohol as preservative can be varied. See page 2, para [0021].
Remington provides different methods of sterilizing for pharmaceutical formulations. See Chapter 84. Remington teaches that the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. See page 1463. Remington teaches that pharmaceutical composition for parenteral administration such as injections in their final containers must be tested for sterility. The USP prescribes the requirements for this test for official injections. See page 1546, left hand column, under Sterility Test. 

One having ordinary skill in the art would have been motivated to determine the effective amounts of benzyl alcohol employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7, 9. Bardani teaches that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e teaches the amount of preservative benzyl alcohol can be varied.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
It would have been obvious to a person of ordinary skill in the art to sterilize the composition comprising testosterone cypionate, cottonseed oil, benzyl alcohol, benzyl benzoate because sterility is a requirement for medicinal formulation. One of ordinary skill in the art at the time of invention would have been motivated to sterilize the composition 
Regarding the recitations “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 10°C to about 15°C” in claim 6; “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2°C to about 8°C” in claim 9, “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2°C to about 8°C”, as in claim 19, as the teachings of Depo®Testosterone Brochure in view of Bardani, and in view of Remington renders the claimed composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the crystal formation for 6 months when stored at a temperature of 10°C to about 15°C; of about 2 to about 8°C, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Regarding claims 9, 22, Depo®Testosterone Brochure in view of Bardani, and in view of Remington renders obvious the composition of claim 1, and thus also renders obvious the composition of claims 9, 22. Further, it is pointed out that by keeping/storing the composition at room temperature meets the limitation of claims 9, 22 i.e aging in containers for at least 48 hours at room temperature.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Bardani does not teach or suggest any reason to use an amount of benzyl alcohol specifically in an amount of "15 mg/mL to 30 mg/mL" as recited in independent claim 1, for example……..Bardani teaches that benzyl alcohol is used as a preservative (see, e.g., paragraph [0020] of Bardani). As such, the person of ordinary skill would use amounts typically used for a preservative. In this regard, Bardani fails to provide any reason or motivation to use an amount of benzyl alcohol of greater than 10 mg/mL in the composition, with a reasonable expectation of success.” Applicant’s arguments have been considered, but not found persuasive. Bardani teaches that benzyl alcohol is used as a preservative in the composition containing testosterone. See claims 1-3, 7, 9. It is taught that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e Bardani teaches the amount of preservative benzyl alcohol can be varied. One having ordinary skill in the art would have been motivated to determine the effective amounts of benzyl alcohol employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art, and Bardani teaches that the preservative benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e teaches the amount of preservative benzyl alcohol can be varied in the composition containing testosterone, soybean oil, ethanol. 

Applicant argues that “in Example 1 of Bardani (see paragraph [0022]), typical amounts of testosterone and benzyl alcohol are 10 mg and 15 mg, respectively……” Applicant’s arguments have been considered. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Bardani teaches that benzyl alcohol is used as a preservative in the composition containing testosterone. See claims 1-2, 9. It is taught that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e Bardani teaches the amount of preservative benzyl alcohol can be varied. See claims 1-2, 9. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ benzyl alcohol in an amount of 1.5 to about 3.0 % w/v or 15 mg/ml to 30 mg/mL. It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Applicant argues that “the prior art testosterone product that was available on the market (the Depo*-Testosterone product), suffered from a serious disadvantage that crystals would form upon storage.” It is pointed out that as the teachings of Depo®Testosterone Brochure in view of Bardani renders the claimed composition 
Further, Applicant’s remarks that “the claimed invention solves this problem, and avoids crystal formation upon storage, even at temperatures as low as about 2°C. It could not have been predicted, based on the prior art, that this problem could be solved by controlling the benzyl alcohol concentration and/or by ageing the composition in containers for at least 48 hours at a temperature of about 20°C to about 60°C prior to storage,” it is pointed out that the crystal formation not only depends on the amount of benzyl alcohol, but also on the amounts of other ingredients such as oil vehicle, benzyl benzoate; further oil vehicle can be any oil as in instant claims 1, 22. Furthermore instant claim 1 recites, "about 200 mg/mL of testosterone", "about 15 mg/mL to about 30 mg/mL of benzyl alcohol"; claim 22 recites, "about 200 mg/mL of testosterone", and the recitation "about”, for example can include deviations e.g., ±10% or more; and further the compositions in the specification Table 7, and the composition taught by Depo®Testosterone Brochure contain benzyl benzoate, and the composition in instant claims 1, 22 do not contain benzyl benzoate. It is pointed out that presence of benzyl 
Applicant’s arguments regarding surprising and unexpected results demonstrated in the specification. As shown in Table 7: Composition A has 9.45 mg/mL of benzyl alcohol (e.g., a Comparative Example), while Composition B has 20 mg/mL of benzyl alcohol and Composition C has 25 mg/mL of benzyl alcohol have been considered. It is pointed out that any unexpected results have to be commensurate in scope with instant claims. In the instant case unexpected results are provided for a particular composition comprising particular amounts of ingredients and particular oil such as cotton seed oil. As discussed above, it is pointed out that the crystal formation not only depends on the amount of benzyl alcohol, but also on the amounts of other ingredients such as testosterone, oil vehicle, benzyl benzoate; further oil vehicle can be any oil as in instant claims 1, 22. Furthermore instant claim 1 recites, "about 200 mg/mL of testosterone", "about 15 mg/mL to about 30 mg/mL of benzyl alcohol"; claim 22 recites, "about 200 mg/mL of testosterone", and the recitation "about”, for example can include deviations e.g., ±10% or more; and further the compositions in the specification Table 7, and the composition taught by Depo®Testosterone Brochure contain benzyl benzoate, and the composition in instant claims 1, 22 do not contain benzyl benzoate. It is pointed out that presence of benzyl benzoate and amounts of benzyl benzoate will also effect the stability and crystal formation. Thus, unexpected results are not commensurate in scope with instant claims. 
Further, Applicant’s remarks regarding ageing the samples to avoid crystal formation, it is pointed out that instant claims are drawn to a composition, and not to a method of making. Further, regarding claims 9, 22, it is pointed out that by keeping/storing room temperature is 20 to 25 °C).
As discussed above the Pfizer Inc. (Depo®Testosterone Brochure, April 13, 2015, PTO-1449), in view of Bardani (US 20120076855, PTO-892 of record), and in view of Remington render obvious instant composition.


	Note: A voice message was left on Applicant’s agent Whitney Remily telephone informing that an office action will be sent out, and inquiring if the Applicant wants an interview. Applicant’s agent did not reply.

Prior Art made of Record:
US 2,840,508…,EXAMPLE 11;
US 20160120712….benzyl alcohol, 102/Table 1, instant composition; same as the Pfizer brochure used in the rejection;
Shantilal et al. (US 2014/0296191, PTO-892);
Shantilal et al. teaches a stable liquid compositions comprising testosterone cypionate in diethylene glycol monoethyl ether. See para [0714]-[0716]; claims 19, 20. It is taught that the composition there can contain preservative like benzyl alcohol in an amount of 2% to 6%, antioxidant, which keeps the solution pellucid as well as physically and chemically stable. See para [0719]. 
US 20120135074, oral composition in a capsule which contains testosterone, benzyl alcohol, oil; 

Wang et al. (US 20140371186, PTO-892): Used
Wang et al. teaches testosterone booster injection solution comprising testosterone cypionate (5-20 w/v), anastrozole, benzyl benzoate (up to 46 % w/v), benzyl alcohol (up to 10 % w/v) (used as solvents), cottonseed oil. See page 3, TABLE 1; claims 1-17. It is taught that the composition can comprise a surfactant, a dispersing agent, a suspending agent, preservative or tonicity adjusting agent. See claim 17.
 
Conclusion
Claims 1, 4-6, 9, 19, 22 are rejected.
Claim 8 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627